DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant claims find support in the provisional application and therefore receives the benefit to the filing date of 07/31/2009. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1 and 7 are allowed as originally presented. Claims 2-6 are allowed as originally presented, all dependent on Claim 1. The following is an examiner’s statement of reasons for allowance: Claim 1 recites, in particular, “at least one of said bypass lines is open for both priming and printing operations”. Claim 7 recites, in particular, “opening the bypass line; priming one or more of the printhead modules; and printing from the printhead modules”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. In particular, while Katada et al. (U.S. 2009/0102879 A1), Murakami et al. (U.S. 2007/0291086 A1), Silverbrook et al. (U.S. 2005/0157009 A1) and Sheinman (U.S. 2008/0117240 A1) all teach certain elements of the claimed Invention, they do not, singly or in combination, teach or fairly suggest the limitation(s) cited hereinabove as the reason(s) for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/
Examiner, Art Unit 2853                
/HUAN H TRAN/Primary Examiner, Art Unit 2853